Upon consideration of the record herein including the uncontroverted evidence that decedent Delmar C. Moses was killed by a gunshot wound to the chest during a robbery; that decedent's death arose out of and in the course of employment; that decedent's death is compensable under the Workers' Compensation Act; that the issue to be determined is who should pay death benefits to decedent's legal dependents; and that the Opinion and Award of the deputy commissioner only decided who should not pay compensation to decedent's dependents; the Full Commission is of the opinion that this case can not be fully decided until all necessary parties have been added.
In the discretion of the undersigned and in the interest in justice,
IT IS THEREFORE ORDERED that this case is REMANDED to a Deputy Commissioner for an expedited hearing de novo.
IT IS FURTHER ORDERED that East Coast Pawn, Inc. (now dissolved) and Jimmy Ray Denning, Individually, and J.R. Denning, doing business as East Coast Pawn, Inc. are hereby added as party defendants.
IT IS FURTHER ORDERED that as East Coast Pawn, Inc. is now dissolved and may be insolvent, the Deputy Commissioner shall hear evidence on whether Jimmy Ray Denning may be individually liable on plaintiff's claim.
This the ______ day of February, 1997.
                                  S/ ___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING: S/ _______________ COY M. VANCE COMMISSIONER
S/ _______________ DIANNE C. SELLERS COMMISSIONER
BSB:jmf